The original complaint was not made part of the motion papers and is not part of the record before us. The motion to dismiss was addressed solely to the supplemental complaint which does not attempt to state a complete cause of action. Plaintiff’s right to relief under section 1083-a of the Civil Practice Act may not be reviewed at this time. Order unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer within twenty days after service of a copy of order with notice of entry, on payment of said costs. Present — Martin, P. J., O’Malley, Townley, Untermyer and Dore, JJ.